DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on December 10th, 2021 has been considered.
Claim Objections
Claims 3-4 and 7 are objected to because of the following informalities:  
Claim 3 recites the limitation “the second supporting substrate” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Note that, claim 3 depends directly on claim 1, however, “a second supporting substrate” only first introduced in claim 2, line 2.  Therefore, it is believed that Applicant intended to have claim 3 depends from claim 2.  For the purpose of examination, examiner interprets that claim 3 depends from claim 2.
In claim 4, line “4, “dummy pads” should be --each of the dummy pads--.
In claim 7, line 4, “dummy bumps” should be --the dummy bumps--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. Pub. 2020/0075490) in view of Ock (U.S. Pub. 2015/0359098).
In re claim 1, Sung ‘490 discloses a method of manufacturing a semiconductor package, comprising: forming a first sub-package 200 and a second sub-package 100 (see paragraph [0028] and fig. 1), wherein forming each of the first 200 and the second 100 sub-package comprising following steps: (a) disposing at least two first semiconductor dies 220L, 220R (see paragraph [0053] and fig. 1) and a second semiconductor die 210 disposed in between thereof (see paragraph [0053] and fig. 1), wherein each of the first semiconductor dies 220L, 220R comprises a plurality of through silicon vias (TSVs) 123L, 123R substantially vertical and each having a first end and a second end embedded in the first semiconductor die (see paragraph [0050] and fig. 1); (b) forming a molding layer 160 covering the first semiconductor dies 220L, 220R and the second semiconductor die 210 (see paragraph [0035] and fig. 1); (c), wherein the second ends of the TSVs are exposed from the first semiconductor dies 220L, 220R (see paragraph [0038] and fig. 1), wherein upper surfaces of the TSVs, upper surfaces of the thinned molding layer are coplanar (see paragraph [0035] and fig. 1); (f) forming a plurality of redistribution layers (RDLs) 150 underneath the lower surfaces of the TSVs 123L, 123R, the lower surfaces of the molding layer 160, the lower surfaces of the first semiconductor dies 220L, 220R and the lower surface of the second semiconductor die 210 (see paragraphs [0035]-[0036] and fig. 1); (g) forming a plurality of bumps 590 connecting to the RDLs 150 (see paragraph [0031] and fig. 1); and stacking the first sub-package atop the second sub-package by attaching the bumps 590 of the first sub-package to the bond-pad layer 221L of the second sub-package (see paragraphs [0031], [0067] and fig. 1).

    PNG
    media_image1.png
    601
    824
    media_image1.png
    Greyscale

Sung ‘490 is silent to wherein forming each of the first and the second sub-package comprising following steps disposing the at least two first semiconductor dies and the second semiconductor die disposed in between thereof on a first supporting substrate; the plurality of through silicon vias substantially vertical to the first supporting substrate and each having a first end connecting to the first supporting substrate; thinning the molding layer, the first semiconductor dies and the second semiconductor die; wherein upper surfaces of the TSVs, upper surfaces of the thinned molding layer, upper surfaces of the thinned first semiconductor dies and an upper surface of the thinned second semiconductor die are coplanar; forming a bond-pad layer over the upper surfaces of the TSVs and the upper surface of the thinned second semiconductor die; and removing the first supporting substrate from lower surfaces of the TSVs, lower surfaces of the molding layer, lower surfaces of the first semiconductor dies and a lower surface of the second semiconductor die.
However, Ock discloses in a same field of endeavor, a method of manufacturing a semiconductor package, including, inter-alia, the steps of wherein forming each of the first and the second sub-package comprising following steps disposing the at least two first semiconductor dies 100 and the second semiconductor die 200 disposed in between thereof on a first supporting substrate 270 (see paragraphs [0022]-[0027], [0039] and fig. 8a) ; wherein each of the first semiconductor dies 100 comprises a plurality of through silicon vias 110 substantially vertical to the first supporting substrate 270 and each having a first end connecting to the first supporting substrate 270 (see paragraph [0024] and fig. 8a); thinning the molding layer 290 (see paragraph [0041] and figs. 8b-8d), the first semiconductor dies 100 and the second semiconductor die 200; wherein upper surfaces of the TSVs 110, upper surfaces of the thinned molding layer 290, upper surfaces of the thinned first semiconductor dies 100 and an upper surface of the thinned second semiconductor die 200 are coplanar (see paragraph [004] and fig. 8c); forming a bond-pad layer 330a over the upper surfaces of the TSVs 110 and the upper surface of the thinned second semiconductor die 200 (see paragraph [0029] and fig. 8g); and removing the first supporting substrate 270 from lower surfaces of the TSVs 110, lower surfaces of the molding layer 290, lower surfaces of the first semiconductor dies 100 and a lower surface of the second semiconductor die 200 (see paragraph [0049] and figs. 8b-8c).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Ock into the method for manufacturing the semiconductor package of Sung ’490 in order to enable wherein forming each of the first and the second sub-package comprising following steps disposing the at least two first semiconductor dies and the second semiconductor die disposed in between thereof on a first supporting substrate; the plurality of through silicon vias substantially vertical to the first supporting substrate and each having a first end connecting to the first supporting substrate; thinning the molding layer, the first semiconductor dies and the second semiconductor die; wherein upper surfaces of the TSVs, upper surfaces of the thinned molding layer, upper surfaces of the thinned first semiconductor dies and an upper surface of the thinned second semiconductor die are coplanar; forming a bond-pad layer over the upper surfaces of the TSVs and the upper surface of the thinned second semiconductor die; and removing the first supporting substrate from lower surfaces of the TSVs, lower surfaces of the molding layer, lower surfaces of the first semiconductor dies and a lower surface of the second semiconductor die in Sung ‘490 to be performed because in doing so would improve the degree of integration of a circuit board (see paragraph [0001] of Ock).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 5, as applied to claim 1 above, Sung ‘490 in combination with Ock discloses wherein the RDLs 150 of each of the first sub-package and the second sub-package are electrically connecting to the TSVs 123L, 123R (see paragraph [0035] and fig. 1 of Sung ‘490).
In re claim 6, as applied to claim 5 above, Sung ‘490 in combination with Ock discloses wherein the RDLs 150 are electrically connected between each of the first semiconductor dies 220L, 220R and the second semiconductor die 210 (see paragraph [0035] and fig. 1 of Sung ‘490).
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. Pub. 2020/0075490) in view of Ock (U.S. Pub. 2015/0359098), as applied to claim 1 above, and further in view of Ang et al. (U.S. Pub. 2019/0096840).
In re claims 2-3, as applied to claim 1 above, Sung ‘490 and Ock are silent to wherein forming each of the first and the second sub-package further comprising: adhering a second supporting substrate to the bond-pad layer before step (e) and wherein forming each of the first and the second sub-package further comprising: removing the second supporting substrate from the bond-pad layer after step (g).
However, Ang discloses in a same field of endeavor, a method of manufacturing a semiconductor package, including, inter-alia, wherein forming each of the first and the second sub-package further comprising: adhering a second supporting substrate 600 to the bond-pad layer before step (e) (see paragraph [0015] and fig. 1E) and wherein forming each of the first and the second sub-package further comprising: removing the second supporting substrate 600 from the bond-pad layer after step (g) (see paragraph [0023] and fig. 1L).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Ang into the method for manufacturing the semiconductor package of Sung ’490 in order to enable wherein forming each of the first and the second sub-package further comprising: adhering a second supporting substrate to the bond-pad layer before step (e) and wherein forming each of the first and the second sub-package further comprising: removing the second supporting substrate from the bond-pad layer after step (g) in Sung ‘490 to be performed because in doing so the second supporting substrate facilitating in attaching bumps onto the first sub-package and the second sub-package and furthermore, the technique would improve integration density of electronic components (see paragraph [0001] of Ang).
Allowable Subject Matter
Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiang et al.			U.S. Pub. 2020/0243461	Jul. 30, 2020.
Yu et al.			U.S. Pub. 2019/0244947	Aug. 8, 2019.
Yu et al.			U.S. Pub. 2019/0067169	Feb. 28, 2019.
Andry et al.			U.S. Pub. 2008/0284037	Nov. 20, 2008.
West et al.			U.S. Pub. 2014/0038359	Feb. 6, 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892